Exhibit 10.2

 

MORTGAGE AND FIXTURE FILING

 

WHEN RECORDED MAIL TO:

Northern Bank & Trust Company, 275 Mishawum Road, Woburn, MA  01801

 

FOR RECORDER’S USE ONLY

 

Property Address:  108 Cherry Hill Drive and 25 Sam Fonzo Drive, Beverly, MA 
01915-1066.

 

THIS MORTGAGE dated as of July 5, 2013, is made and executed between Axcelis
Technologies, Inc., a Delaware corporation, whose address is 108 Cherry Hill
Drive, Beverly, MA  01915-1066 (referred to below as “Grantor”) and Northern
Bank & Trust Company, whose address is 275 Mishawum Road, Woburn, MA  01801
(referred to below as “Lender”).

 

GRANT OF MORTGAGE.  For valuable consideration, Grantor grants to Lender with
MORTGAGE COVENANTS all of Grantor’s right, title, and interest in and to the
following described real property, together with all existing or subsequently
erected or affixed buildings, improvements and fixtures; all easements, rights
of way, and appurtenances; all water, water rights, watercourses and ditch
rights (including stock in utilities with ditch or irrigation rights); and all
other rights, royalties, and profits relating to the real property, including
without limitation all minerals, oil, gas, geothermal and similar matters, (the
“Real Property”) located in Essex  County, Commonwealth of Massachusetts:

 

See Exhibit A, which is attached to this Mortgage and made a part of this
Mortgage as if fully set forth herein.

 

The Real Property or its address is commonly known as 108 Cherry Hill Drive and
25 Sam Fonzo Drive, Beverly, MA  01915-1066.

 

Grantor presently assigns to Lender all of Grantor’s right, title, and interest
in and to all present and future leases of the Property and all Rents from the
Property.  In addition, Grantor grants to Lender a Uniform Commercial Code
security interest in the Personal Property and Rents.

 

THIS MORTGAGE IS INTENDED TO CONSTITUTE: (i) A MORTGAGE DEED UNDER MASSACHUSETTS
GENERAL LAWS c. 183, §18, AND (ii) A SECURITY AGREEMENT AND FINANCING STATEMENT
UNDER THE UNIFORM COMMERCIAL CODE ENACTED IN THE COMMONWEALTH OF MASSACHUSETTS.

 

THIS MORTGAGE, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN
THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE
INDEBTEDNESS AND  (B)  PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE,
THE RELATED DOCUMENTS, AND THIS MORTGAGE.  THIS MORTGAGE IS GIVEN AND ACCEPTED
ON THE FOLLOWING TERMS:

 

PAYMENT AND PERFORMANCE.  Except as otherwise provided in this Mortgage, Grantor
shall pay to Lender all amounts secured by this Mortgage as they become due and
shall strictly perform all of Grantor’s obligations under this Mortgage.

 

POSSESSION AND MAINTENANCE OF THE PROPERTY.  Grantor agrees that Grantor’s
possession and use of the Property shall be governed by the following
provisions:

 

Possession and Use.  Until the occurrence of an Event of Default, Grantor may 
(1)  remain in possession and control of the Property;  (2)  use, operate or
manage the Property; and  (3)

 

--------------------------------------------------------------------------------


 

collect the Rents from the Property.

 

Duty to Maintain.  Grantor shall maintain the Property in good order and
condition and promptly perform all repairs, replacements, and maintenance
necessary to preserve its value.

 

Compliance With Environmental Laws.  Grantor shall comply with its obligations
and warranties with respect to Hazardous Materials and Environmental Laws as
provided in the Loan Agreement and that certain Hazardous Substances Certificate
and Indemnity Agreement between Grantor and Lender dated as of the date hereof.

 

Nuisance, Waste.  Grantor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property.  Without limiting the generality of the foregoing,
Grantor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender’s prior written consent.

 

Removal of Improvements.  Grantor shall not demolish or remove any Improvements
from the Real Property without Lender’s prior written consent.  As a condition
to the removal of any Improvements, Lender may require Grantor to make
arrangements satisfactory to Lender to replace such Improvements with
Improvements of at least equal value.

 

Lender’s Right to Enter.  Lender and Lender’s agents and representatives may
enter upon the Real Property at all reasonable times and upon reasonable prior
notice to attend to Lender’s interests and to inspect the Real Property for
purposes of Grantor’s compliance with the terms and conditions of this Mortgage.

 

Compliance with Governmental Requirements.  Grantor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act.  Grantor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Grantor has notified Lender in writing prior to doing so and so long as, in
Lender’s sole opinion, Lender’s interests in the Property are not jeopardized. 
Lender may require Grantor to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender’s interest.

 

Duty to Protect.  Grantor agrees neither to abandon or leave unattended the
Property.  Grantor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

 

DUE ON SALE - CONSENT BY LENDER.  Lender may, at Lender’s option, declare
immediately due and payable all sums secured by this Mortgage upon the sale or
transfer, without Lender’s prior written consent, of all or any part of the Real
Property, or any interest in the Real Property.  A “sale or transfer” means the
conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than seven
(7) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property. 
However, this option shall not be exercised by Lender if such exercise is
prohibited by federal law or by Massachusetts law.

 

TAXES AND LIENS.  The following provisions relating to the taxes and liens on
the Property are part of this Mortgage:

 

Payment.  Grantor shall pay prior to delinquency all taxes, payroll taxes,
special taxes, assessments, water charges and sewer service charges levied
against or on account of the Property, and shall pay when due all claims for
work done on or for services rendered or material furnished to the Property. 
Grantor shall maintain the Property free of any liens having priority over or
equal to the interest of Lender under this Mortgage, except for any Permitted
Liens (as defined in the Loan Agreement) those liens specifically agreed to in
writing by Lender, and except for the lien

 

--------------------------------------------------------------------------------


 

of taxes and assessments not due as further specified in the Right to Contest
paragraph.

 

Right to Contest.  Grantor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender’s interest in the Property is not jeopardized.  If a lien arises or is
filed as a result of nonpayment, Grantor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Grantor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and attorneys’ fees, or other charges that could accrue as a
result of a foreclosure or sale under the lien.  In any contest, Grantor shall
defend itself and Lender and shall satisfy any adverse judgment before
enforcement against the Property.  Grantor shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

 

Evidence of Payment.  Grantor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

 

Notice of Construction.  Grantor shall notify Lender at least fifteen (15) days
before any material work is commenced, any services are furnished, or any
materials are supplied to the Property other than in the normal course of
business and maintenance of the Property, if any mechanic’s lien, materialmen’s
lien, or other lien could be asserted on account of the work, services, or
materials.  Grantor will upon request of Lender furnish to Lender advance
assurances satisfactory to Lender that Grantor can and will pay the cost of such
improvements.

 

PROPERTY DAMAGE INSURANCE.  The following provisions relating to insuring the
Property are a part of this Mortgage:

 

Maintenance of Insurance.  Grantor shall procure and maintain policies of
insurance as required under the Loan Agreement.

 

Application of Proceeds.  Grantor shall promptly notify Lender of any material
loss or damage to the Property.  Lender may make proof of loss if Grantor fails
to do so within fifteen (15) days of the casualty.  Whether or not Lender’s
security is impaired, Lender may, at Lender’s election, receive and retain the
proceeds of any insurance and apply the proceeds to the reduction of the
Indebtedness, payment of any lien affecting the Property, or the restoration and
repair of the Property.  If Lender elects to apply the proceeds to restoration
and repair, Grantor shall repair or replace the damaged or destroyed
Improvements in a commercially reasonable manner reasonably satisfactory to
Lender.  Lender shall, upon satisfactory proof of such expenditure, pay or
reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration if Grantor is not in default beyond any applicable grace or cure
periods under this Mortgage.  Any proceeds which have not been disbursed within
180 days after their receipt and which Lender has not committed to the repair or
restoration of the Property shall be used first to pay any amount owing to
Lender under this Mortgage, then to pay accrued interest, and the remainder, if
any, shall be applied to the principal balance of the Indebtedness.  If Lender
holds any proceeds after payment in full of the Indebtedness, such proceeds
shall be paid to Grantor as Grantor’s interests may appear.

 

Grantor’s Report on Insurance.  Upon request of Lender, however not more than
once a year, Grantor shall furnish to Lender a report on each existing policy of
insurance related to the insurance coverages required for the Property showing: 
(1)  the name of the insurer;  (2)  the risks insured;  (3)  the amount of the
policy;  (4)  the property insured, the then current replacement value of such
property, and the manner of determining that value; and  (5)  the expiration
date of the policy.

 

TAX AND INSURANCE RESERVES.  Subject to any limitations and consistent with any
requirements set by applicable law, Lender may require Grantor to maintain with
Lender reserves for payment of annual taxes, assessments, and insurance premiums
related to the insurance coverages required for

 

--------------------------------------------------------------------------------


 

the Property, which reserves shall be created by an initial deposit and
subsequent monthly payments, or payments at such other interval as payments
under the Note may be due, of a sum estimated by Lender to be sufficient to pay
the total annual taxes, assessments, and insurance premiums Lender reasonably
anticipates to be paid from these reserves.  The reserve funds shall be held by
Lender as a general deposit from Grantor, which Lender shall satisfy by payment
of the taxes, assessments, and insurance premiums required to be paid by Grantor
as they become due.  Lender shall have the right to draw upon the reserve funds
to pay such items, and Lender shall not be required to determine the validity or
accuracy of any item before paying it.  Nothing in the Mortgage shall be
construed as requiring Lender to advance other monies for such purposes, and
Lender shall not incur any liability for anything it may do or omit to do with
respect to the reserve account.  Subject to any limitations set by applicable
law, if the reserve funds disclose a shortage or deficiency, Grantor shall pay
such shortage or deficiency as required by Lender.  All amounts in the reserve
account are hereby pledged to further secure the Indebtedness, and Lender is
hereby authorized to withdraw and apply such amounts on the Indebtedness upon
the occurrence and during the continuance of an Event of Default.  Lender shall
not be required to pay any interest or earnings on the reserve funds unless
required by law or agreed to by Lender in writing.

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Property or if Grantor fails to
comply with any provision of this Mortgage or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Mortgage or any Related
Documents and such failure amounts to an Event of Default hereunder, Lender on
Grantor’s behalf may (but shall not be obligated to) take any action that Lender
deems appropriate, including but not limited to discharging or paying all taxes,
liens, security interests, encumbrances and other claims, at any time levied or
placed on the Property and paying all costs for insuring, maintaining and
preserving the Property.  All such expenditures incurred or paid by Lender for
such purposes will then bear interest at the rate charged under the Note from
the date incurred or paid by Lender to the date of repayment by Grantor.  All
such expenses will become a part of the Indebtedness and, at Lender’s option,
will  (A)  be payable on demand;  (B)  be added to the balance of the Note and
be apportioned among and be payable with any installment payments to become due
during either  (1)  the term of any applicable insurance policy; or  (2)  the
remaining term of the Note; or  (C)  be treated as a balloon payment which will
be due and payable at the Note’s maturity.  The Mortgage also will secure
payment of these amounts.  Such right shall be in addition to all other rights
and remedies to which Lender may be entitled upon Default.

 

WARRANTY; DEFENSE OF TITLE.  The following provisions relating to ownership of
the Property are a part of this Mortgage:

 

Title.  Grantor warrants that: (a) Grantor holds good title of record to the
Property in fee simple, free and clear of all liens and encumbrances other than
those set forth in the Real Property description or in any title insurance
policy, title report, or final title opinion issued in favor of, and accepted
by, Lender in connection with this Mortgage, and  (b) Grantor has the full
right, power, and authority to execute and deliver this Mortgage to Lender.

 

Defense of Title.  Subject to the exception in the paragraph above, Grantor
warrants and will forever defend the title to the Property against the lawful
claims of all persons.  In the event any action or proceeding is commenced that
questions Grantor’s title or the interest of Lender under this Mortgage, Grantor
shall defend the action at Grantor’s expense.  Grantor may be the nominal party
in such proceeding, but Lender shall be entitled to participate in the
proceeding and to be represented in the proceeding by counsel of Lender’s own
choice, and Grantor will deliver, or cause to be delivered, to Lender such
instruments as Lender may request from time to time to permit such
participation.

 

Compliance With Laws.  Grantor warrants that to Grantor’s knowledge the Property
and Grantor’s use of the Property complies with all existing applicable laws,
ordinances, and regulations of governmental authorities.

 

--------------------------------------------------------------------------------


 

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Grantor in this Mortgage shall survive the execution and
delivery of this Mortgage, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor’s Indebtedness shall be paid in
full.

 

CONDEMNATION.  The following provisions relating to condemnation proceedings are
a part of this Mortgage:

 

Proceedings.  If any proceeding in condemnation is filed, Grantor shall promptly
notify Lender in writing, and Grantor shall promptly take such steps as may be
necessary to defend the action and obtain the award.  Grantor may be the nominal
party in such proceeding, but Lender shall be entitled to participate in the
proceeding and to be represented in the proceeding by counsel of its own choice,
and Grantor will deliver or cause to be delivered to Lender such instruments and
documentation as may be requested by Lender from time to time to permit such
participation.

 

Application of Net Proceeds.  If all or any part of the Property is condemned by
eminent domain proceedings or by any proceeding or purchase in lieu of
condemnation, Lender may at its election require that all or any portion of the
net proceeds of the award be applied to the Indebtedness or the repair or
restoration of the Property.  The net proceeds of the award shall mean the award
after payment of all reasonable costs, expenses, and attorneys’ fees incurred by
Lender in connection with the condemnation.

 

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES.  The
following provisions relating to governmental taxes, fees and charges are a part
of this Mortgage:

 

Current Taxes, Fees and Charges.  Upon request by Lender, Grantor shall execute
such documents in addition to this Mortgage and take whatever other action is
reasonably requested by Lender to perfect and continue Lender’s lien on the Real
Property.  Grantor shall reimburse Lender for all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Mortgage, including without limitation all taxes, fees, documentary stamps, and
other charges for recording or registering this Mortgage.

 

Taxes.  The following shall constitute taxes to which this section applies: 
(1)  a specific tax upon this type of Mortgage or upon all or any part of the
Indebtedness secured by this Mortgage;  (2)  a specific tax on Grantor which
Grantor is authorized or required to deduct from payments on the Indebtedness
secured by this type of Mortgage;  (3)  a tax on this type of Mortgage
chargeable against the Lender or the holder of the Note; and  (4)  a specific
tax on all or any portion of the Indebtedness or on payments of principal and
interest made by Grantor.

 

Subsequent Taxes.  If any tax to which this section applies is enacted
subsequent to the date of this Mortgage, this event shall have the same effect
as an Event of Default, and Lender may exercise any or all of its available
remedies for an Event of Default as provided below unless Grantor either
(1) pays the tax before it becomes delinquent, or (2) contests the tax as
provided above in the Taxes and Liens section and deposits with Lender cash or a
sufficient corporate surety bond or other security satisfactory to Lender.

 

SECURITY AGREEMENT; FINANCING STATEMENTS.  The following provisions relating to
this Mortgage as a security agreement are a part of this Mortgage:

 

Security Agreement.  This instrument shall constitute a Security Agreement to
the extent any of the Property constitutes fixtures, and Lender shall have all
of the rights of a secured party under the Uniform Commercial Code as amended
from time to time.

 

Security Interest.  Upon request by Lender, Grantor shall take whatever action
is requested by Lender to perfect and continue Lender’s security interest in the
Rents and Personal Property.  In addition to recording this Mortgage in the real
property records, Lender may, at any time and without further authorization from
Grantor, file executed counterparts, copies or reproductions of this Mortgage as
a financing statement.  Grantor shall reimburse Lender for all expenses incurred
in perfecting or continuing this security interest.  Upon and during the
continuance of an Event of

 

--------------------------------------------------------------------------------


 

Default, Grantor shall not remove, sever or detach the Personal Property from
the Property.  Upon default, Grantor shall assemble any Personal Property not
affixed to the Property in a manner and at a place reasonably convenient to
Grantor and Lender and make it available to Lender within three (3) days after
receipt of written demand from Lender to the extent permitted by applicable law.

 

Addresses.  The mailing addresses of Grantor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Mortgage
may be obtained (each as required by the Uniform Commercial Code) are as stated
on the first page of this Mortgage.

 

The information provided in this Section is provided so that this Mortgage shall
comply with the requirements of the Uniform Commercial Code for a mortgage
instrument to be filed as a financing statement.

 

FURTHER ASSURANCES.  The following provisions relating to further assurances and
attorney-in-fact are a part of this Mortgage:

 

Further Assurances.  At any time, and from time to time, upon request of Lender,
Grantor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender’s designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and all
such mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve  (1)   Grantor’s obligations under the Note, this Mortgage, and the
Related Documents, and  (2)   the liens and security interests created by this
Mortgage as first and prior liens on the Property, whether now owned or
hereafter acquired by Grantor.  Unless prohibited by law or Lender agrees to the
contrary in writing, Grantor shall reimburse Lender for all costs and expenses
incurred in connection with the matters referred to in this paragraph.

 

FULL PERFORMANCE.  If Grantor pays all the Indebtedness when due, and otherwise
performs all the obligations imposed upon Grantor under this Mortgage, Lender
shall execute and deliver to Grantor a suitable satisfaction of this Mortgage
and suitable statements of termination of any financing statement on file
evidencing Lender’s security interest in the Rents and the Personal Property. 
Grantor will pay, if permitted by applicable law, any reasonable termination fee
as determined by Lender from time to time.

 

RIGHTS AND REMEDIES ON DEFAULT.  This Mortgage is upon the STATUTORY CONDITION
for any breach of which Lender, the mortgagee, shall have the STATUTORY POWER OF
SALE.  In addition, upon the occurrence of an Event of Default and at any time
thereafter, Lender, at Lender’s option, may exercise any one or more of the
following rights and remedies, in addition to any other rights or remedies
provided by law:

 

Accelerate Indebtedness.  Lender shall have the right at its option without
notice to Grantor to declare the entire Indebtedness immediately due and
payable, including any prepayment penalty that Grantor would be required to pay.

 

Foreclosure.  Lender may invoke the STATUTORY POWER OF SALE, in which case
Lender shall mail a copy of a notice of sale to Grantor and to any other person
required by applicable law, in the manner provided by applicable law.  Lender
shall publish the notice of sale, and the Property shall be sold in the manner
prescribed by applicable law.

 

UCC Remedies.  With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code.

 

Collect Rents.  Lender shall have the right, without notice to Grantor, to take
possession of the Property and collect the Rents, including amounts past due and
unpaid, and apply the net proceeds, over and above Lender’s costs, against the
Indebtedness.  In furtherance of this right,

 

--------------------------------------------------------------------------------


 

Lender may require any tenant or other user of the Property to make payments of
rent or use fees directly to Lender.  If the Rents are collected by Lender, then
Grantor irrevocably designates Lender as Grantor’s attorney-in-fact to endorse
instruments received in payment thereof in the name of Grantor and to negotiate
the same and collect the proceeds.  Payments by tenants or other users to Lender
in response to Lender’s demand shall satisfy the obligations for which the
payments are made, whether or not any proper grounds for the demand existed. 
Lender may exercise its rights under this subparagraph either in person, by
agent, or through a receiver.

 

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender’s right to the appointment
of a receiver shall exist whether or not the apparent value of the Property
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.

 

Deficiency Judgment.  If permitted by applicable law, Lender may obtain a
judgment for any deficiency remaining in the Indebtedness due to Lender after
application of all amounts received from the exercise of the rights provided in
this section.

 

Tenancy at Sufferance.  If Grantor remains in possession of the Property after
the Property is sold as provided above or Lender otherwise becomes entitled to
possession of the Property upon default of Grantor, Grantor shall become a
tenant at sufferance of Lender or the purchaser of the Property and shall, at
Lender’s option, either (1) pay a reasonable rental for the use of the Property,
or (2) vacate the Property immediately upon the demand of Lender.

 

Other Remedies.  Lender shall have all other rights and remedies provided in
this Mortgage or the Note or available at law or in equity.

 

Sale of the Property.  To the extent permitted by applicable law, Grantor hereby
waives any and all right to have the Property marshaled.  In exercising its
rights and remedies, Lender shall be free to sell all or any part of the
Property together or separately, in one sale or by separate sales.  Lender shall
be entitled to bid at any public sale on all or any portion of the Property.

 

Notice of Sale.  Lender shall give Grantor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made.  Reasonable notice shall mean notice given at least fourteen (14) days
before the time of the sale or disposition.  Any sale of the Personal Property
may be made in conjunction with any sale of the Real Property.

 

Election of Remedies.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Mortgage, after Grantor’s
failure to perform, shall not affect Lender’s right to declare a default and
exercise its remedies.  Nothing under this Mortgage or otherwise shall be
construed so as to limit or restrict the rights and remedies available to Lender
following an Event of Default, or in any way to limit or restrict the rights and
ability of Lender to proceed directly against Grantor and/or against any other
co-maker, guarantor, surety or endorser and/or to proceed against any other
collateral directly or indirectly securing the Indebtedness.

 

Attorneys’ Fees; Expenses.  If Lender institutes any suit or action to enforce
any of the terms of this Mortgage, Lender shall be entitled to recover such sum
as the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal.  Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender’s
opinion are reasonably necessary at any time for the protection of its interest
or the enforcement of its rights shall become a part of the Indebtedness payable
on demand and shall bear interest at the Note rate from the date of the
expenditure until repaid.  Expenses covered by this paragraph include, without
limitation, however subject to any limits under applicable law, Lender’s
reasonable, out-of —pocket attorneys’ fees and Lender’s legal expenses, whether
or not there is a lawsuit, including

 

--------------------------------------------------------------------------------


 

attorneys’ fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors’ reports, and appraisal
fees and title insurance, to the extent permitted by applicable law.  Grantor
also will pay any court costs, in addition to all other sums provided by law.

 

NOTICES.  Any notice required to be given under this Mortgage, including without
limitation any notice of default and any notice of sale shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Mortgage. 
All copies of notices of foreclosure from the holder of any lien which has
priority over this Mortgage shall be sent to Lender’s address, as shown near the
beginning of this Mortgage.  Any party may change its address for notices under
this Mortgage by giving formal written notice to the other parties, specifying
that the purpose of the notice is to change the party’s address.  For notice
purposes, Grantor agrees to keep Lender informed at all times of Grantor’s
current address.  Unless otherwise provided or required by law, if there is more
than one Grantor, any notice given by Lender to any Grantor is deemed to be
notice given to all Grantors.

 

LIEN. The amount of principal obligations outstanding and evidenced by the Note,
Related Documents and this Mortgage total $15,000,000.00 but this Mortgage shall
nevertheless secure payment and performance of all Indebtedness (as defined
herein).

 

REPRESENTATIONS AND WARRANTIES. The Grantor represents and warrants that:

 

This Mortgage has been duly executed and delivered by the Grantor and is the
legal, valid and binding obligation of the Grantor enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the enforcement of creditors’ rights
generally;

 

The Grantor is the sole legal owner of the Property, holding good and marketable
fee simple title to the Property, subject to no liens, encumbrances, leases,
security interests or rights of others except for the Permitted Liens (as
defined in the Loan Agreement);

 

The Grantor is the sole legal owner of the entire lessor’s interest in leases,
if any, with full power and authority to encumber the Property in the manner set
forth herein, and the Grantor has not executed any other assignment of leases or
any of the rights or rents arising thereunder; and

 

Each obligation is a commercial obligation and does not represent a loan used
for personal, family or household purposes and is not a consumer transaction.

 

CHOICE OF VENUE. If there is a lawsuit, Grantor irrevocably submits to the
jurisdiction of any federal or state court sitting in the Commonwealth of
Massachusetts.

 

CROSS COLLATERALIZATION. This Mortgage is intended to secure the payment and
performance of all Indebtedness, whether now existing or hereinafter incurred by
reason of future advances by Lender or otherwise, and regardless of whether such
Indebtedness is or was contemplated by the parties as of the date hereof.  This
Mortgage is secured by all collateral granted to Lender by Borrower or any
endorser hereof or by any other party and shall be secured by any additional
collateral hereafter granted to Lender by Borrower or any endorser hereof or by
any other party.

 

WAIVERS AND MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions
are a part of this Mortgage:

 

Amendments.  This Mortgage, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Mortgage.  No alteration of or amendment to this Mortgage shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

--------------------------------------------------------------------------------


 

Caption Headings.  Caption headings in this Mortgage are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Mortgage.

 

Governing Law.  This Mortgage will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the
Commonwealth of Massachusetts without regard to its conflicts of law
provisions.  This Mortgage has been accepted by Lender in the Commonwealth of
Massachusetts.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Mortgage unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Mortgage shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Mortgage.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Mortgage, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Mortgage to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Mortgage.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Mortgage
shall not affect the legality, validity or enforceability of any other provision
of this Mortgage.

 

Merger.  There shall be no merger of the interest or estate created by this
Mortgage with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Successors and Assigns.  Subject to any limitations stated in this Mortgage on
transfer of Grantor’s interest, this Mortgage shall be binding upon and inure to
the benefit of the parties, their successors and assigns.  If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor’s successors with reference to this Mortgage
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Mortgage or liability under the
Indebtedness.

 

Time is of the Essence.  Time is of the essence in the performance of this
Mortgage.

 

Waive Jury.  All parties to this Mortgage hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Mortgage.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Mortgage shall have
the meanings attributed to such terms in the Uniform Commercial Code:

 

Borrower.  The word “Borrower” means Axcelis Technologies, Inc. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq.

 

--------------------------------------------------------------------------------


 

(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986, Pub. L.
No. 99-499 (“SARA”), the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Massachusetts Hazardous Waste Management Act, Mass.
Gen. Laws Ch. 21C, the Massachusetts Oil and Hazardous Material Release
Prevention Act, Mass. Gen. Laws, Ch. 21E, or other applicable state or federal
laws, rules, or regulations adopted pursuant thereto.

 

Event of Default.  The words “Event of Default” or “Default” shall have the same
meaning under this Mortgage as ascribed to that term under the Loan Agreement.

 

Grantor.  The word “Grantor” means Axcelis Technologies, Inc.

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Improvements.  The word “Improvements” means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.

 

Indebtedness.  The word “Indebtedness” means without limitation all loans,
advances, notes liabilities and amounts, liquidated or unliquidated, now or
hereafter owing by the Grantor to Lender at any time, of each and every kind,
nature and description, including without limitation, all principal, interest,
and other amounts, costs and expenses payable under the Note or Related
Documents, together with all renewals of, extensions of, modifications of,
consolidations of and substitutions for the Note or Related Documents and any
amounts expended or advanced by Lender to discharge Grantor’s obligations or
expenses incurred by Lender to enforce Grantor’s obligations under this
Mortgage, together with interest on such amounts as provided in this Mortgage.

 

Lender.  The word “Lender” means Northern Bank & Trust Company, its successors
and assigns.

 

Loan Agreement.  The Business Loan Agreement, dated as of the date hereof,
between Grantor, as borrower, and Lender, as lender.

 

Mortgage.  The word “Mortgage” means this Mortgage between Grantor and Lender.

 

Note.  The word “Note” means the promissory note dated July 5, 2013, in the
original principal amount of $15,000,000.00 from Grantor to Lender, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.  The
maturity date of this Mortgage is July 5, 2016.

 

Personal Property.  The words “Personal Property” mean all equipment, and other
articles of personal property now or hereafter owned by Grantor which are deemed
“fixtures” under applicable law, and now or hereafter attached or affixed to the
Real Property; together with all accessions, parts, and additions to, all
replacements of, and all substitutions for, any of such property; and together
with all proceeds (including without limitation all insurance proceeds and
refunds of premiums) from any sale or other disposition of the Property.

 

Property.  The word “Property” means collectively the Real Property and the
Personal Property.

 

Real Property.  The words “Real Property” mean the real property, interests and
rights, as further described in this Mortgage.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit

 

--------------------------------------------------------------------------------


 

agreements, loan agreements, environmental agreements, guaranties, security
agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and
all other instruments, agreements and documents, whether now or hereafter
existing, executed in connection with the Indebtedness.

 

Rents.  The word “Rents” means all present and future rents, revenues, income,
issues, royalties, profits, and other benefits derived from the Property.

 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MORTGAGE, AND
GRANTOR AGREES TO ITS TERMS.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

THIS MORTGAGE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS MORTGAGE IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

 

GRANTOR:

AXCELIS TECHNOLOGIES, INC.

 

By:

/s/ Mary G. Puma

 

(Seal)

 

Mary G. Puma, President

 

 

 

 

 

By:

/s/ Amy Rasimas

 

(Seal)

 

Amy Rasimas, Treasurer

 

 

 

--------------------------------------------------------------------------------

 

CORPORATE ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

 

)

 

 

) SS

COUNTY OF ESSEX

 

)

 

On this 5th day of July, 2013, before me, the undersigned notary public,
personally appeared Mary G. Puma, President and Amy Rasimas, Treasurer of
Axcelis Technologies, Inc., proved to me through satisfactory evidence of
identification, which were Mass. Drivers Licenses, to be the persons whose names
are signed on the preceding or attached document, and acknowledged to me that
they signed it voluntarily for its stated purpose as authorized agents for
Axcelis Technologies, Inc., a corporation.

 

 

/s/ Theresa Coffey

 

Notary Public

 

 

 

My commission expires July 30, 2015

 

--------------------------------------------------------------------------------

 

LASER PRO Lending, Ver. 13.1.0.004  Copr. Harland Financial Solutions, Inc.
1997, 2013.   All Rights Reserved.   - MA  c:\harland\CFI\LPL\G03.FC  TR-63 
PR-3 (M)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

This EXHIBIT A is attached to and by this reference is made a part of the
Mortgage, dated as of July 5, 2013, and executed in connection with a loan or
other financial accommodations between NORTHERN BANK & TRUST COMPANY and Axcelis
Technologies, Inc.

 

Property Description

 

--------------------------------------------------------------------------------


 

Property Description

 

PARCEL 1

 

A certain parcel of land situated on the northerly side of Conant Street and the
easterly side of Cherry Hill Drive in Beverly, Essex County, Massachusetts,
being shown as Lot 15A on a plan recorded with Essex County (South) Registry of
Deeds in Plan Book 184, Plan 24, entitled “Plan of Land in Beverly, Mass., owned
by Thomas J. Flatley, Scale 1”=100’; September 8, 1983; The Russell A. Wheatly
Co., Inc., Land Surveyors & Engineers” containing 12.200 acres and being bounded
and described as follows:

 

Beginning at a stone bound in the northerly line of said Conant Street, it being
the southeast corner of the herein described premises and the southwest corner
of Lot 16A as shown on said plan;

 

Thence

S 73º 27’ 18” W, 237.72 feet in the northerly line of said Conant Street to a
point;

 

 

Thence

S 72º 28’ 23” W, 397.49 feet in the northerly line of said Conant Street to a
point of curve at the intersection of said Conant Street with said Cherry Hill
Drive;

 

 

Thence

northwesterly by a curving line to the right of which the radius is 60.00 feet,
a distance of 91.81 feet to a point of tangent in the easterly line of said
Cherry Hill Drive;

 

 

Thence

N 19° 51’ 06” W, 617.63 feet in the easterly line of said Cherry Hill Drive to a
point of curve;

 

 

Thence

northwesterly in the northeasterly line of said Cherry Hill Drive by a curving
line to the left of which the radius is 684.63 feet, a distance of 123.49 feet
to Lot 14A as shown on said plan;

 

 

Thence

N 34° 54’ 51” E, 615.24 feet by said Lot 14A to Lot 16A as shown on said plan;

 

 

Thence

S 03° 59’ 56” E, 323.07 feet by Lot 16A to a point;

 

 

Thence

S 32° 27’ 44” E, 360.22 feet by Lot 16A to a point;

 

 

Thence

N 57° 32’ 16” E, 99.00 feet by Lot 16A to a point;

 

 

Thence

S 31° 38’ 21” E, 556.21 feet by Lot 16A to a point of beginning.

 

Together with the easement rights set forth in an Easement from 55 Cherry Hill
Drive, LLC dated January 28, 2004 and recorded in Book 22333, Page 523.

 

--------------------------------------------------------------------------------


 

PARCEL 2

 

A certain parcel of land situated in Beverly in the County of Essex and said
Commonwealth of Massachusetts bounded and described as follows:

 

SOUTHERLY

by Conant Street ten hundred ninety four and 25/100 (1094.25) feet;

 

 

SOUTHWESTERLY

five hundred fifty six and 21/100 (556.21) feet

 

 

SOUTHEASTERLY

ninety nine (99) feet; and

 

 

SOUTHWESTERLY and WESTERLY

six hundred eighty three and 29/100 (683.29) feet by land now or formerly of
H.P. Hood & Sons, Inc.;

 

 

NORTHWESTERLY

by lots 2 and 5, as shown on plan hereinafter mentioned, one thousand one
hundred seventy four and 73/100 (1174.73) feet;

 

 

NORTHERLY and NORTHEASTERLY

by said lot 5, as shown on said plan, one thousand one hundred and thirty six
and 71/100 (1136.71) feet;

 

 

EASTERLY

about two hundred sixty eight (268) feet by land now or formerly of Louise A.
Cook;

 

 

NORTHERLY

by a Ditch on land of said Louise A. Cook;

 

 

SOUTHEASTERLY

by a Brook on lands now or formerly of Frank A. DiNardo et al and of William J.
Drohan et al; and

 

 

NORTHEASTERLY

by said Drohan land about two hundred eighty two (282) feet.

 

The above boundaries are now known as Lot 31 and Lot 32 as shown upon plan
numbered 31995-M drawn by Hayes Engineering, Inc., Civil Engineers and Land
Surveyors, dated January 18, 1999 as approved by the Court, filed in the Land
Registration Office.

 

--------------------------------------------------------------------------------